Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/788,649 filed 02/12/2020 is a Corrected Notice of Allowance in response to the amendment to the Specification dated 05/10/2022. 
Specification
The amendment to the Specification filed 05/10/2022 to correct the molecular structure of humic acid presented in Scheme 1 in The Specification in page 29 as originally filed is accepted and made of record. The amendment to correct the molecular structure of humic acid Scheme 1 does not change or alter the reason of allowance presented in the Notice of Allowance dated 02/25/2022. 
Information Disclosure Statement
The cited reference No. 15 (JP61275116) on page 9 of the Information Disclosure Statement, IDS, filed 06/03/2020 had a missing publication date (1986-12-05), which has been included and the entry corrected. The correction of including the publication date of the cited reference does not alter the Notice of Allowance dated 02/25/2022.  
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722